DETAILED ACTION
Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A, claim 2, and Group I, claims 7-9 in the reply filed on January 3, 2022 is acknowledged.  The traversal is on the ground(s) that Puchalski does not: describe plates mounted on the outer layer, an outer layer with plates, and a friction interface.  These arguments are not found persuasive.  Applicant argues that Puchalski has “an outer layer that is multiple plates” and does not include a plurality of plates mounted on the outer surface.  The examiner respectfully disagrees.  Puchalski clearly depicts and describes that the panels 26 and 30 are mounted on panel 28.  Applicant admits that “Puchalski teaches there are two side panels 26 and 30 connected to a central panel 28.”  But then states that the side panels are not mounted on the outer surface, despite a rivet 38 extending through the layers such that a portion of the side panels are located along an outer surface.  Puchalski clearly and unambiguously describes that the plates can be mounted on the outer surface, including a slot/tab arrangement, or mechanical fasteners (para. 0013, see also Figs. 2, 4a, 4b, 5a, 5b, 9-12, 14, 15 each of which clearly depict outer plates mounted on the outer surface).  Applicant submits a definition of “mounted on the outer surface” as “located outward” which as cited above, is shown in multiple figures and described.  It is unclear 
Applicant argues that there is no “low friction interface” between the outer surface of the relatively hard layer and the outer plates because “any sliding of panels relative to on another is in fact movement of a side panel away from or towards the central panel”.  It is unclear how this relates to the low friction interface, which, as described in the Unity of Invention is interpreted as the interface between projections 62a-62b and portions 70a-70d.  Furthermore, as described in the rejection below, the specification does not require an actual layer for the “low friction interface” but rather the material that the plates are formed of could be considered to form the “low friction interface”.
Applicant argues that the structure of Puchalski is different than that of claim 1.  As described above, and in the Unity of Invention, the examiner respectfully disagrees for the reasons stated above. 
The requirement is still deemed proper and is therefore made FINAL.  Therefore, claims 10-12, 14, 19, and 23, directed to unelected inventions, are withdrawn from consideration. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector configured to secure the outer plate to at least one of the energy absorbing layer and the relatively hard layer must be shown or the feature(s) canceled from the claim(s).  Currently claim 3 proposes the outer plate being connected to: the energy absorbing layer, the relatively hard layer, or both the energy absorbing layer and the relatively hard 
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “the outer surface” in line 5 which should be “an outer surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13, 15-18, 20-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, as well as many dependent claims, recites the term “relatively hard layer”.  While the examiner understands the “a relatively hard layer” is “harder than the energy absorbing layer”, it is not clear that “relatively hard” means only harder than the 
Regarding claim 1, the term “low friction interface” is a relative term which renders the claim indefinite. The term “low friction interface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification gives examples of what could be a low friction interface, the term is not defined.  What one person may consider to be a “low friction interface” another may consider to be a “high” or at least “not low” friction interface. 
Claim 1 recites that outer plate surface is in contact with the hard layer under an impact to an outer plate.  This limitation is confusing because it is not clear that under every impact that the outer plates are in contact with the hard layer.  For example, a slight impact on the outer plate may not cause the plate to move such that the plate would not always contact the hard layer.  The examiner respectfully suggests amending the claim to replace “in contact with” with “capable of contacting”.
Claim 3 recites “the outer plate” in line 2.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to mean that each connector is configured to secure each outer plate.
Claim 6 recites “the outer plate” in line 2.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being 
Claim 7 recites “at least one connector” in line 1, however “at least one connector” is already recited in claim 3 such that it is unclear if the recitation refers to the same or different connector.  
Claim 7 recites “the outer plate” in line 2.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting “the outer plate” in the same manner as interpreted with respect to claim 3 as recited above.
Claim 7 recites “the connector” however it is unclear if this refers to “at least one connector” or a different connector.  The examiner is interpreting this as “the at least one connector”.
Claim 8 recites “said connector” however it is unclear if this refers to “at least one connector” or a different connector.  The examiner is interpreting this as “the at least one connector”.
Claim 8 recites “the connector” however it is unclear if this refers to “at least one connector” or a different connector.  The examiner is interpreting this as “the at least one connector”.
Claim 8 recites “the outer plate” in line 2.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting “the outer plate” in the same manner as interpreted with respect to claim 3 as recited above.

Claim 13 recites “the outer plate” in lines 2 and 3.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to refer to an impact on the at least one outer plate.
Claim 13 recites “it” in line 2.  It is unclear what “it” refers to.  Does “it” refer to “the at least one outer plate”, “the outer plate”, or “the helmet”?
Claim 13 recites the limitation "the outside" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 15 recites “the outer plate” in lines 4, 5, and 6.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to refer to an impact on the at least one outer plate.
Claim 16 recites “the outer plate” in line 3.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to refer to an impact on the at least one outer plate.
Claim 17 recites “the outer plate” in line 1.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is 
Claim 18 recites “the outer plate” in line 1.  However, “the outer plate” has already been recited in claim 1, line 7 such that it is unclear which of the outer plates is being referred to.  The examiner is interpreting this to refer to the at least one outer plate.
Claim 18 recites “it” in line 2.  It is unclear what “it” refers to.  Does “it” refer to “the at least one outer plate”, “the outer plate”, or “the helmet”?
Claim 20 recites “standard outer plate shapes”.  It is unclear what would be considered a “standard” shape compared to a “non-standard” shape.
Claim 22 recites “the plates” in line 1.  It is unclear if this refers to the plurality of outer plates referred to in claim 1 or if the dependency should be to claim 15 which includes inner plates.
Claim 22 recites “a relatively hard material”. “Relatively hard material” is a relative term which renders the claim indefinite.  The term "relatively hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may interpret as “relatively hard” another may interpret as not hard.  Further, it is unclear what the material is “relatively hard” compared to.  While the claim recites that the material is harder than the energy absorbing layer, it is not clear that “relatively hard” refers to the material of the energy absorbing layer.

Claim 24 recites the limitation "the outer plate surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 24 recites the limitation "the surface" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 13, 15, 17, 18, 20-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puchalski (US 20050257312).
Regarding claim 1, Puchalski describes a helmet (helmet 10) comprising: an energy absorbing layer (cushioning 22); a relatively hard layer (panel 28) that is harder than the energy absorbing layer (made of rigid plastic, para. 0045) and is formed outward of the energy absorbing layer (see Fig. 2); and a plurality of outer plates  (panels 26, 30) mounted on the outer surface (see at least Figs. 4a-5b) of the relatively hard layer (28); wherein the outer plates are mounted on the relatively hard layer such that, under an impact to an outer plate, the outer plate can slide across the relatively hard layer and move relative to other outer plates (plates can slide, para. 0057); and a low friction interface (As described in the specification the “low friction interface” need not be a separate component, but could be just the material itself ‘by the selection of the materials for the relatively hard layer and the outer plates’, p. 10, ll. 13-16,  as “low friction interface” has not been defined, any two materials are considered to have a “low friction interface”, therefore the material of the projections 62a-62d along with the portions 70-70d is sufficient to form a “low friction interface”) is provided between the outer surface of the relatively hard layer and at least a part of the surface of the outer plates (when contacting each other a “low friction interface” is present) that is in contact with the outer surface of the relatively hard layer under an impact to an outer plate (this depends on how hard the helmet is hit, however, if hit hard enough the layers would contact each other).  
Regarding claim 2, the helmet of Puchalski includes wherein the plurality of outer plates (26, 30) form the outermost layer of the helmet (are the outermost area).  

Regarding claim 4, the helmet of Puchalski includes wherein at least one said connector is provided in a central region of the outer plate (see Fig. 4a as well as Fig. 1 depicting location of the rivet).  
Regarding claim 5, the helmet of Puchalski includes wherein at least one said connector (138) is provided at an edge of the outer plate (26, 30, see Fig. 4b, see also para. 0050 describing that the rivets can be placed wherever desired for fitting purposes).   Holes can be an edge. 
Regarding claim 7, the helmet of Puchalski includes wherein at least one connector (38) is configured to deform under an impact to the outer plate (26, 30) associated with the connector (deformable fasteners 138 can be utilized, para. 0061-0064).  
Regarding claim 8, the helmet of Puchalski includes wherein said connector (138) is configured to deform elastically under an impact to the outer plate associated with the connector (elastic deformation, para. 0061-0062).  
Regarding claim 13, the helmet of Puchalski includes wherein at least one outer plate (26, 30) is configured such that, in the absence of an impact to the outer plate, it has a convex shape when viewed from the outside of the helmet (see Fig. 2 depicting convex shape) and, under an impact to the outer plate, changes to a concave shape 
Regarding claim 15, the helmet of Puchalski includes wherein the at least one outer plate (26, 30) is connected to an associated inner plate (sidewall 50b) provided on the inner surface (see Fig. 2) of the relatively hard layer (28); and when said outer plate (26, 30) is in a convex shape, the inner plate (50b) is pressed against the inner surface of the relatively hard layer (28) which at least partially secures the outer plate (26, 30) to the relatively hard layer (28) in the absence of an impact to the outer plate.  
Regarding claim 17, the helmet of Puchalski includes wherein the outer plate (26, 30) deforms elastically between said convex and concave shapes (this again depends on the magnitude of force and the shape of the force, as the material of the plate 26, 30 is rigid/semi-rigid plastic if a spherical object such as a baseball were launched at the plate, the plate would bend and accommodate the shape of the ball, even to a small degree, which would then cause the plate to have a concave shape when absorbing the impact).  
Regarding claim 18, the helmet of Puchalski includes wherein, when the outer plate is in said convex shape (when hit by a spherical object that causes the plate to bend), it is elastically deformed relative to an unstressed state (elastically deformed dependent on how much force there is, it is made of plastic so it will bend at least somewhat before breaking).  
are a particular shape, but rather that they include a pattern of a particular shape).  

    PNG
    media_image1.png
    712
    685
    media_image1.png
    Greyscale


Regarding claim 22, the helmet of Puchalski includes wherein the plates (26, 30) are formed from a relatively hard material that is harder than the energy absorbing layer (formed of rigid or semi-rigid plastic, para. 0045).  
Regarding claim 24, the helmet of Puchalski includes wherein at least one outer plate (26, 30) is mounted on the relatively hard layer such that, in order to release the outer plate (26, 30) to slide across the relatively hard layer (28) in response to an oblique impact, the required force component of the oblique impact on the outer plate in a direction tangential to the outer plate surface is greater for a first direction of oblique impact than for a second direction of oblique impact, where the first and second directions have different angles around an axis perpendicular to the surface of the outer plate when projected onto the surface of the outer plate (see Fig. 5a, as shown when a force that is closer to perpendicular is utilized, the tangential force component is smaller than when a more angled force is utilized, therefore, in order for the plate to move the same amount between the first and second oblique force, a greater ‘first oblique force’ would be required to form an equal tangential force, and therefore the forces have different angles and the required force of the first oblique force is greater than that of the second oblique force to slide the plates 26, 30).
Claim(s) 1, 6, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grice (US 20180042329).


    PNG
    media_image2.png
    599
    600
    media_image2.png
    Greyscale

Regarding claim 6, the helmet of Grice includes at least one connector (sealing strip 89) associated with at least one outer plate (13), configured to secure the outer plate to an adjacent outer plate in the absence of an impact (seals the plates together, para. 0026).  
Regarding claim 13, the helmet of Grice includes wherein at least one outer plate (12) is configured such that, in the absence of an impact to the outer plate, it has a convex shape (convex shape, 38) when viewed from the outside of the helmet and, 
Regarding claim 15, the helmet of Grice includes wherein the at least one outer plate (12, specifically 38) is connected to an associated inner plate (fastener 42, see Fig. 3) provided on the inner surface of the relatively hard layer (11); and when said outer plate (12, 38) is in a convex shape (is convex), the inner plate (42) is pressed against the inner surface of the relatively hard layer (11) which at least partially secures the outer plate (12, 38) to the relatively hard layer in the absence of an impact to the outer plate (secures 38 to 11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556).
Regarding claim 1, LaPerriere describes a helmet (helmet 10, Fig. 57) comprising: an energy absorbing layer (inner padding 15); a relatively hard layer (outer shell 12) that is harder than the energy absorbing layer (rigid plastic, para. 0060) and is formed outward of the energy absorbing layer (see Fig. 59); and a plate (plate 155) mounted on the outer surface of the relatively hard layer (12, see Fig. 59); wherein the outer plates are mounted on the relatively hard layer such that, under an impact to an outer plate, the outer plate can slide across the relatively hard layer and move relative to other outer plates (movement permitted, para. 0226); and a low friction interface (As described in the specification the “low friction interface” need not be a separate component, but could be just the material itself ‘by the selection of the materials for the relatively hard layer and the outer plates’, p. 10, ll. 13-16,  as “low friction interface” has not been defined, any two materials are considered to have a “low friction interface”, therefore, the contact area between the plate 155 and shell 12 is considered a “low friction interface” inasmuch as claimed, furthermore a low-friction material may be utilized on the entirety of the outer surface 19 of the outer shell 12, para. 0223) is provided between the outer surface of the relatively hard layer and at least a part of the surface of the outer plates that is in contact with the outer surface of the relatively hard layer under an impact to an outer plate (the junction of the two surfaces when impacted would form a “low friction interface” inasmuch as claimed).  
The helmet of LaPerriere does not explicitly describe a plurality of plates.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of LaPerriere to include more than one plate in order to deflect impacts in various areas of the helmet (see para. 0220).
Regarding claim 3, the helmet of LaPerriere as modified includes at least one connector (connector 159) associated with each outer plate (155), configured to secure the outer plate (155) to at least one of the energy absorbing layer and the relatively hard layer (12) in the absence of an impact.  
Regarding claim 7, the helmet of LaPerriere as modified includes wherein at least one connector (159) is configured to deform (deform, para. 0226) under an impact to the outer plate (155) associated with the connector (159).  
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556) in view of Salmini et al. (US 20170013907).
Regarding claim 9, the helmet of LaPerriere as modified describes the limitations of claim 9, but does not explicitly describe wherein said connector is formed from an elastic fabric.  
In related are for helmets with movable components, Salmini describes utilizing a layer deformable by shearing that can be made of polyester fabric (para. 0122).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connector of LaPerriere to be formed .
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grice (US 20180042329) in view of West (US 20150164174).
Regarding claim 16, the helmet of Grice describes the limitations of claim 16, but does not explicitly describe a recess formed in the inner surface of the relatively hard layer, configured to receive and secure the position of the inner plate relative to the relatively hard layer in the absence of an impact to the outer plate.  
In related art for helmets, West describes utilizes a recessed portion in order to accommodate an inner plate 44 (see annotated Fig. 9 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the relatively hard layer of Grice to include the recess as depicted in West in order to provide a smooth surface on the other side of the helmet so that protrusions would not interfere with the application of the energy absorbing layer. 

    PNG
    media_image3.png
    207
    337
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that can be utilized for anticipatory-type or obviousness-type rejections that include plates mounted along the outer surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732